IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                                  April 19, 2011 Session

                STATE OF TENNESSEE v. SANDY L. BINKLEY

              Direct Appeal from the Criminal Court for Sumner County
                       No. CR63-2009 Dee David Gay, Judge




                No. M2010-00486-CCA-R3-CD - Filed August 23, 2011


A Sumner County jury convicted the Defendant, Sandy L. Binkley, of two counts of statutory
rape by an authority figure. The trial court sentenced the Defendant to six years in prison for
each conviction and ordered the sentences to be served consecutively, for a twelve-year
effective sentence. On appeal, the Defendant contends that the trial court erred: (1) when it
excluded testimony from her expert witness; and (2) when it improperly sentenced her to the
maximum sentence within her range and improperly imposed consecutive sentences. After
a thorough review of the record and applicable authorities, we conclude the trial court
properly excluded the expert’s testimony and also properly sentenced the Defendant. We,
therefore, affirm the trial court’s judgments.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

R OBERT W. W EDEMEYER, J., delivered the opinion of the Court, in which J ERRY L. S MITH,
J., joined. D AVID H. W ELLES, Sp. J., not participating.

David Ridings and Jason Elliott, Goodlettsville, Tennessee, for the Appellee, Sandy L.
Binkley.

Robert E. Cooper, Jr., Attorney General and Reporter; Mark A. Fulks, Assistant Attorney
General; Lawrence Ray Whitley, District Attorney General; Sallie Wade Brown, Assistant
District Attorney General, for the Appellant, State of Tennessee.

                                         OPINION
                                          I. Facts

       A Sumner County grand jury indicted the Defendant, a high school teacher, for six
counts of statutory rape by an authority figure for her alleged sexual interactions with three
of her male high school students, C.B., B.B., and J.H.1 At the conclusion of the Defendant’s
trial, the jury acquitted her of four of the counts, which involved two of the three alleged
victims. It convicted her of two counts, which involved the third victim.

                                        A. Facts Presented at Trial

      The Defendant does not appeal the sufficiency of the evidence supporting her
conviction, so we will summarize the testimony supporting her convictions in the light most
favorable to the State.

        C.B. testified that he became acquainted with the Defendant, a teacher at his high
school, when his brother, B.B., began taking her geometry class. B.B., who was a year
younger than C.B., told C.B. that he and the Defendant had engaged in sexual intercourse.2
C.B. said he was in eleventh grade at the time and that, in the following year, during his
senior year in high school, he served as the Defendant’s teacher’s aide every day during the
second period class. The Defendant had to leave her classroom during this period, because
she shared the classroom with another teacher, so she and C.B. usually would spend the
period together, playing basketball, working out, or walking together. They often retrieved
the keys to the volleyball locker room from another teacher, Ginger Lesemann, who was also
the athletic director, and changed into their gym clothes in the girls’ volleyball locker room.
On occasion, C.B. would go into other gym classes and interact with those students. When
C.B. and the Defendant interacted, they talked about their relationships, the Defendant
disclosing that she and her husband were having a hard time, which she said might lead to
her divorcing him.

       C.B. and the Defendant began sending each other text messages. These messages
were, at first, not sexual in nature and were primarily about whether C.B. would be at school.
This changed, however, one night when C.B. and the Defendant were both at a basketball
game. The Defendant texted C.B. that she was counting money, and C.B. “flirt[ed]” with her
by sending her a text picture of himself with his shirt off trying to “distract[]” her. The text
messages between the two continued and were sometimes, but not often, flirty in nature.

       C.B. realized that the Defendant was interested in him one day when the two were
playing basketball together. C.B. recalled the Defendant giving him “a flirty little nudge”
during the game, after which he “caught on to what was going on.” A few weeks later, in


        1
            To protect the victims’ privacy, we will refer to them by their initials only.
        2
        We have omitted further details about B.B.’s allegation that he engaged in sexual intercourse with
the Defendant because the jury acquitted the Defendant of this charge.

                                                        -2-
March 2008, while C.B. was seventeen and acting as the Defendant’s teacher’s aid, the two
went into the girls’ volleyball locker room where they had sexual intercourse. The other gym
students were not present at the time because they were undergoing physical exams
conducted by other teachers. The two entered the locker room, and the Defendant set down
her bag. The Defendant asked C.B. what he wanted to do that day, and he told her they could
play basketball. The Defendant reminded him they had the whole gym to themselves and
asked him again what he wanted to do. C.B. said, “[W]ell, we can do something bad.” The
Defendant then walked toward him and straddled him and said “like what do you mean by
that?” The two then began to kiss, and the Defendant asked C.B. if he “really wanted to do
this.” C.B. said, “[S]ure, why not?”

        The Defendant began performing oral sex upon C.B. He asked her if she wanted him
to turn out the lights, and she said, “Yes.” When he returned from turning off the light, the
Defendant had removed her pants and panties, and the Defendant had laid down on a desk
in the office area of the locker room. C.B. said that he then sexually penetrated her. The
Defendant said, “[T]his isn’t what I expected whenever you signed up as my teacher’s aide.”
C.B. did not wear a condom during this interaction, and he ejaculated inside the Defendant.
C.B. said he felt comfortable doing so because the Defendant told him that she had had her
“tubes tied.”

        After C.B. ejaculated, the Defendant grabbed a towel and went into an adjacent
bathroom. C.B. located his cell phone and took a picture of his shoes next to the Defendant’s
panties, which were both lying on the floor near the desk. C.B. then took the Defendant her
clothes, and, as the two left the volleyball office together, she told him that “[a]bsolutely no
one” could know about their sexual encounter. C.B. later showed this picture to two of his
friends, Lennon Brooks and Derek Meadows. C.B. denied that he forced the Defendant to
have oral sex with him or that he forced her to have sexual intercourse with him. C.B. said
the two remained friends after their sexual encounter. In April 2008, when C.B. turned
eighteen, the Defendant gave him a card containing a $100 bill. Derek Meadows, who
testified that he was present when C.B. opened this card from the Defendant, confirmed that
the card, in fact, contained a $100 bill. Meadows said the Defendant had written on the card
that she had enjoyed C.B. being her teacher’s aide and that he should not spend the money
all in one place.

       Robin Venable, assistant principal at Portland High School, first became acquainted
with the Defendant when the Defendant was a student at the high school. The Defendant
later became a teacher at the high school while Venable was the assistant principal. The
school resource officer, Scott Martin, discussed with Venable the fact that the interactions
between the Defendant and C.B. looked inappropriate. He said he had never seen a teacher
and a student walk side by side or interact in a manner similar the Defendant and C.B.

                                              -3-
Assistant Principal Venable and Resource Officer Martin discussed that the the Defendant
and C.B. would go into the weight room alone together, play basketball alone together, walk
closely to one another while talking, and lean against a wall alone and talk. They discussed
that this did not look good, but Venable did not think more of it because she had known the
Defendant for such a long time. One day, the Defendant came to Venable and told her that
rumors were going around the high school about the Defendant and C.B. Venable told the
Defendant to speak with Principal Gideon, who handled these matters, and advised the
Defendant to not put herself in a position where rumors would start. The Defendant never
reported to Venable that she had been raped. The Defendant did, however, speak to Principal
Gideon to “assure [him] that any rumors that [he] had heard concerning her and any
relationship with a student w[ere] untrue.”

       Several of the Defendant’s fellow teachers testified at trial that the Defendant spoke
with them about rumors that she and C.B. were involved in an inappropriate relationship.
April Spears, a fellow high school teacher, said that she had heard from students that the
Defendant was involved in an inappropriate sexual relationship with C.B. In May 2008, the
Defendant came into Spears’s classroom while a student was present in Spears’s classroom.
In the student’s presence, the Defendant told Spears about the rumors about her and C.B.
She proceeded to tell Spears that she was present with C.B. when he was talking on his cell
phone to his ex-girlfriend and that she told C.B. to “tell that bitch to shut up and quit
spreading rumors about her.” Spears was “surprised” by the language that the Defendant
used, particularly with a student in the room.

        Kim Meadows, a teacher and lifelong friend of the Defendant, said the Defendant told
her around February of 2008 that she was upset about rumors that she and C.B. were
involved in a sexual relationship. The Defendant told Meadows that she thought C.B.’s ex-
girlfriend was responsible for the rumors. In March 2008, the Defendant told Meadows that
she and her husband were going to separate but that they were waiting to do so until after
their twin daughters’ birthday in April. Meadows, who saw the Defendant and C.B. together,
described their relationship as “flirtatious.” Meadows confirmed that the Defendant had her
“tubes tied” after the birth of her son and that she had breast augmentation surgery in the
summer of 2008.

       The Defendant spoke with another teacher, Barbra Dorris, with whom she worked
during the third period of the school day, the period after C.B. worked as the Defendant’s
aide. Dorris said she and the Defendant discussed that the Defendant and C.B. spent the
second period together, either going to the weight room or playing football or basketball.
Dorris said the Defendant talked about C.B. “[v]ery frequently” and made comments about
how C.B. looked “hot when he didn’t have his shirt on.” The Defendant also told Dorris that
she occasionally saw C.B. and his family at a local gym at night after school. The Defendant

                                             -4-
said C.B.’s mother gave her the “evil eye” and that the Defendant would not talk to C.B. at
the gym. Dorris said, one day after school, the Defendant came up to Dorris while Dorris’s
ten-year-old daughter was with her. In front of Dorris’s daughter, the Defendant asked
Dorris if Dorris had heard rumors that the Defendant and C.B. had engaged in a sexual affair.
Dorris, who was concerned about her daughter, told the Defendant she had not heard
anything and walked away.

       Amanda B., C.B.’s step-mother, testified that, before graduation, she heard a rumor
that C.B. and the Defendant had engaged in an inappropriate relationship. She told her
husband and C.B.’s father, Christopher B., who confronted C.B. about the rumors. C.B.
denied that he and the Defendant had engaged in sexual intercourse, and Christopher B. told
C.B. to distance himself from the Defendant.

        At some point before C.B.’s graduation, the Defendant asked him what he wanted
from her as a present. He told her that what he wanted was too expensive. She pressed him,
and he told her he wanted an Xbox 360, valued at around $550. Shortly before he graduated,
she told him that she had his present in her closet at her home and that he needed to come and
get it before her husband found it. The two agreed to meet at the funeral of C.B.’s friend.
C.B. arrived at the funeral with his brother, B.B., and the Defendant arrived separately. She
handed him the receipt and the Xbox and told him that she had also purchased for him the
two-year warranty. The State presented this receipt, signed by the Defendant, for the
purchase of the Xbox on May 15, 2008. Kim Meadows testified that the Defendant told her
that she gave C.B. money for an Xbox as a graduation gift.

        During the summer of 2008, C.B. and the Defendant continued to text each other, and,
at one point, the Defendant asked when she was going to see him again. C.B. told her he was
not doing anything the following day, and the Defendant invited him to her house. The two
sat down on the couch together, and the Defendant told him about the breast augmentation
surgery that she had recently undergone. C.B. asked to see the Defendant’s breasts, and the
Defendant showed him her breasts. The two then talked about how good her breasts looked.
C.B., becoming nervous, asked the Defendant where her husband and children were, and the
Defendant informed him that they were at church. The two began “making out,” and the
Defendant performed oral sex upon C.B. in attempt to get him aroused. C.B. testified that,
because he felt he should not be there, he was unable to become erect. He went into the
Defendant’s daughters’ bedroom to attempt to arouse himself. At one point, C.B. sexually
penetrated the Defendant, but said he could not finish having sexual intercourse with her
because it did not feel “right.” C.B. and the Defendant talked for a short time, and C.B.
prepared to leave. The Defendant asked when she would see him again, and C.B. said he did
not know. The Defendant asked C.B. to send her a picture of him every day until the two
saw each other again. C.B. said he sent the Defendant only one picture.

                                             -5-
       At some point after his graduation, C.B. told his parents about his sexual encounter
with the Defendant in the office of the volleyball locker room. He sought his parents’ advice
because the Defendant would not leave him alone, and she continued to text him and contact
him. C.B. became concerned because he knew that she was married. At the time C.B.
sought his parents’ advice, however, he had already turned eighteen. Because he was over
eighteen, his parents did not report the Defendant’s conduct to police.

        On September 23, 2008, B.B. and his father got into an argument, which resulted in
his stepmother, Amanda B., taking B.B.’s cell phone from him in the morning before he left
for school. After B.B. left for school, B.B.’s stepmother noticed that a text message from a
“Mary J.” was received on the phone that read, “Where the heck are you?” She became
concerned because B.B. should have already been at school, so she called the school
attendance clerk and verified that he was present. A few minutes later, another text came
through to the phone that read, “I’m going to have to mark you absent. You have a meeting
coming up.” Amanda B. called the number for “Mary J.” and got the voice mail of the
Defendant, whom she knew to be a teacher at her sons’ school. Amanda B. immediately
became concerned because her other stepson, C.B., had previously told her that he had
engaged in sexual intercourse with the Defendant.

        Amanda B. called the school attendance clerk again and learned that, while B.B. had
been marked present, he actually did not arrive at school until the second period of the school
day. The attendance clerk informed her that B.B. did, in fact, have a meeting later that day
as part of his election to the homecoming court. School officials asked her and her husband,
Christopher B., to come to the school to discuss the matter with them. When Amanda B. and
Christopher B. met with school officials, including the principal, Bob Gideon, and the school
resource officer, Martin, they showed them the text messages on the phone, and the principal
verified that the phone number belonged to the Defendant. Amanda B. and Christopher B.
expressed their concern about B.B. being an aide for the Defendant and asked that he be
removed as her aide. Amanda B. and Christopher B. then informed Principal Gideon that
C.B. told them that he had engaged in sexual intercourse with the Defendant.

       Per protocol, Principal Gideon contacted the Assistant Director for Human Resources
for Sumner County to inform him of the allegations concerning the Defendant. The assistant
director told him to contact law enforcement, which Principal Gideon did. Thereafter,
Detective Joey Rush and Detective Stan Jones arrived, and, after the officers met with
Amanda B., Christopher B., Principal Gideon, and Resource Officer Martin, they told
Amanda B. and Christopher B. not to speak with B.B. or C.B. about the situation until
officers told them it was safe to do so.



                                              -6-
        The detectives interviewed B.B., C.B., and the Defendant. B.B. denied that he had
ever engaged in any sexual activity with the Defendant. C.B. told the officer that he had
engaged in sexual intercourse with the Defendant in the volleyball locker room office. C.B.
initially told police that he helped pay for the Xbox the Defendant purchased for him,
explaining that the Defendant told him to say as much if anyone asked why she bought him
an Xbox. He clarified that the truth was that he had, in fact, not given her any money for the
Xbox.

       Resource Officer Martin informed the Defendant on September 23, 2008, that police
officers wanted her to come to the police station and speak with them. Before leaving with
Martin, the Defendant gave her cell phone to a student and told the student to give it to Kim
Meadows, another teacher whom the Defendant had known since they attended third grade
together. The student did so, telling Meadows that the Defendant told her that she would
explain everything to Meadows at a later date. Meadows tried to find the Defendant after
school to give her back the cell phone. Later that evening the Defendant, who was very
upset, called her and asked her to leave her phone on the Defendant’s desk at school, so she
could retrieve it when she cleaned out her classroom.

       Detective Rush interviewed the Defendant, who was thirty-six years old at the time.
A videotape of that interview was played for the jury. For the first few hours of the
interview, the Defendant adamantly denied ever engaging in any sexual activity with C.B.
Detective Rush, using a law enforcement tactic of turning a suspect into a victim, asked the
victim whether C.B. raped her. At that point, the Defendant then agreed that she had
engaged in sexual intercourse with C.B. but that she had only done so because he raped her..
The Defendant also submitted the following written statement:

               The Friday before spring break, March ‘08, C.[B]. and I had been in the
       volleyball office. The door was open. I was grading some papers. The next
       thing I knew he was kissing me. I told him, no, we can’t do this. The next
       thing I knew he was taking my pants off and my panties. He complimented,
       they were cute. I was trying not to focus on what was happening. He forced
       me to give him oral sex and then put me on the desk and proceeded to have
       sex. I don’t know if he ejaculated or not. When he got up, I got my clothes
       and went to the bathroom to get dressed. I’m not sure where he went after
       that.

        Detective Rush continued his investigation and interviewed several people at the
school, including J.H. and several other students. Lennon Brooks, one student interviewed,
testified he had been best friends with C.B. for seven years and that the two had been friends
while attending high school. Brooks recalled C.B. receiving “suggestive” text messages from


                                             -7-
the Defendant. To Brooks, the messages seemed to be leading up to C.B. and the Defendant
engaging in some kind of sexual activity, because they were becoming more suggestive.
C.B. sent Brooks a text picture of a pair of panties and a pair of shoes with a message
attached that indicated that C.B. and the Defendant had engaged in sexual intercourse.

        Another friend of C.B., Derek Meadows, testified that he also had the Defendant’s cell
phone number, which he would use to text her if he was going to be late to school. He said
that the Defendant spoke to him about the relationship between C.B. and C.B.’s then
girlfriend, Kelsey. The Defendant told Meadows that Kelsey gave her an “evil look” when
the two ran into each other at the gym.

       On September 26, 2008, detectives again interviewed C.B., B.B., and they also
interviewed J.H. In this second interview, B.B.3 said that he had, in fact, had sexual
intercourse with the Defendant on multiple occasions, mostly in the closet of her classroom
but once in her SUV. He explained that he lied previously because he did not want to be
expelled from school. B.B. also told detectives that he and the Defendant texted each other.
During C.B.’s interview, police officers told C.B. that the Defendant accused him of raping
her. During J.H.’s interview, J.H.4 said that he had engaged in sexual activity with the
Defendant. J.H.’s phone had a contact named “Baby doll” with the Defendant’s phone
number associated with that contact.

        After these interviews, police searched the Defendant’s classroom and closet, where
they found a journal signed by the Defendant’s past students and also a piece of a condom
wrapper. DNA testing on the condom wrapper indicated that two people had handled the
wrapper and that the majority of the DNA on the wrapper was contributed by a female.
Agents were unable to compile a complete DNA profile of the female donor of the DNA
present on the wrapper, but the Defendant could not be ruled out as the donor of the partial
profile agents were able to compile. The detectives found five personal photographs on the
Defendant’s work computer, and one of those pictures was of B.B. at school with his feet
resting on a desk.

        Police also examined the phone records of the Defendant, C.B., B.B., and J.H. Those
records indicated that the Defendant and C.B. exchanged text messages with one another 841
times between March 10, 2008, and September 23, 2008, with some of those texts occurring
as late as 1:00 a.m. The two exchanged 180 texts in March 2008, 90 texts in April 2008, 282

        3
         Again, the majority of claims made by B.B. are discussed in the sentencing portion of the
factsbecause the jury acquitted the Defendant of the charges against her related to B.B.
        4
         The majority of the claims made by J.H. are also presented in the sentencing portion of the facts
because the jury acquitted the Defendant of the charge against her related to J.H.

                                                   -8-
texts in May 2008, 8 texts in June 2008, 127 texts in July 2008, 119 in August 2008, and 35
in September 2008. Between November 2007 and September 2008, the Defendant and B.B.
exchanged 719 calls or texts, with the Defendant sending B.B. 392 texts. Between May 2008
and August 2008, the Defendant and J.H. exchanged 1686 texts and voicemails, with the
Defendant sending J.H. 891 text messages during that three-month time period. In May, the
period the two exchanged the most texts, the Defendant sent J.H. 660 text messages and he
sent the Defendant 583 text messages.

      Describing his reaction to the events in this case, C.B. testified, “[I]t’s definitely
something that’s overwhelming, especially when, you know, it may be, like, something that
you can imagine happening, but actually when it happens to you it completely changes your
perspective on things.”

        The Defendant called Jeff Gregory, the pastor at the Defendant’s church, as a witness.
Gregory testified he assisted the Defendant in retrieving her personal items from her
classroom on September 23, 2008. Gregory recalled that the principal of the school was also
present, as were a man named Keith Cole and the Defendant’s husband, Doug Binkley. Cole
and Binkley carried boxes out to the car, while Gregory and the Defendant packed her
personal items. The two moved to the closet, where he said he moved and cleaned out every
item on every shelf of the closet. The Defendant, who was weeping and crying, told him to
whom the items belonged, and he boxed up the items that belonged to her and returned to the
closet the items that belonged to the students or the school. Pastor Gregory testified he never
saw a condom wrapper in the closet.

       Kenneth Cole, another pastor at the church, testified that attendance records indicated
that the Defendant and her husband attended church together every Saturday night in the
month of August 2008. On cross-examination, Cole conceded that attendance is not actually
taken at the church service but only during the Sunday, or Saturday, school small groups. He
also agreed that the attendance records indicated that there were times that Doug Binkley
attended church when the Defendant did not.

         The Defendant’s husband, Doug Binkley, testified that he bought the Defendant a
Nissan Armada for Mother’s Day in 2008. He said that, during the 2007-08 school year, his
daughters rode the bus to the Defendant’s school every day after school. Binkley said the
first time he learned of his wife’s allegation that C.B. raped her was at the police station. She
had, however, told him about rumors that the two were romantically involved. On cross-
examination, Binkley testified that he had never before heard of the name J.H. and did not
think it was true that his wife, the Defendant, exchanged over 1200 text messages with J.H.
He said he had heard of C.B. and B.B. and that his daughters said that they sometimes saw
B.B. after school. Binkley testified that he was unaware that the Defendant exchanged text


                                               -9-
messages with C.B. during late night and early morning hours.

       Kailen Goddard, a technology specialist, testified that he examined the Defendant’s
cell phone records for the period of November 2007 through September 2008. He noted that
the Defendant sent or received 38,843 text messages over the course of that year. 3246 of
those calls or texts were exchanged with C.B., B.B., and J.H. The Defendant exchanged
4588 texts or phone calls with a phone belonging to another student Courtney Meece, and
some of them were also during the late-night hours. The cell phone records indicated that
during that time period the Defendant also exchanged: 3898 with her husband Doug Binkley,
1793 with Austin Crafton; 1682 with an unknown number; 1375 with Matt Dunlap; 1207
with Adam Brown; 915 with Colby Gallahan; 845 with Derek Meadows; 719 with an
unknown number; 741 with Kelsey Raines; 789 with Vince Dahl; 414 with Josh Martin; 382
with Seth Cline; 309 with an unknown number; 363 with Hailey Duke; and 474 with another
unknown number. Many of these people, the Defendant testified, were current or former
students.

        The Defendant testified that she had been married for almost eleven years and that she
had eleven-year-old twin daughters and a son who was almost five years old. The Defendant
recounted the events of March 20, 2008, when the incident in the volleyball locker room
occurred. She said she and her husband woke early that morning, she got the children ready
for school or the babysitters, and she dropped her girls off at school and her son off at his
babysitter’s house. She then arrived at school and taught her first period class. The
Defendant said she had to leave her classroom for her second period, and it was her custom
to go to the volleyball office to grade papers. She saw C.B., her second period aide, and he
said he was going to the gym to see what the gym classes were doing. The Defendant then
went alone to Ms. Lesemann’s office to get the volleyball locker room keys and then went
to the volleyball locker room, where she closed the door while she used the restroom. The
Defendant said she then propped the door of the volleyball locker room open with a chair.

        The Defendant said C.B. came into the room while she was grading papers and told
her that the other students were watching a movie in the auditorium. She invited him in to
help her grade papers or told him he could go and watch the movie. The Defendant said C.B.
said he had a better idea and the next thing the Defendant knew he turned off the lights and
shut the door. The Defendant said that C.B. grabbed her and kissed her, and she told him to
stop. The Defendant said C.B. “forced” her to the floor and told her she was going to give
him some “head.” She said “no” but he grabbed the back of her hair and forced his penis into
her mouth. The Defendant said C.B. picked her up and put her on the desk. He then pulled
her clothes off and penetrated her. The Defendant said she repeatedly asked C.B. to stop, and
he told her to be quiet because someone would hear her. The Defendant said that when C.B.
“finished” she grabbed her clothes and went into the bathroom and locked the door where


                                             -10-
she sat against a wall and cried.

       The Defendant said she did not tell anyone about this incident. She said that she just
wanted to move on with her life and act as if nothing was wrong. She further explained her
actions in this regard by saying that she felt that the administration did not properly handle
a previous complaint she had made to them about a less serious, unrelated, allegation by her
against a student. The Defendant recalled that, when she earlier reported that a student
threatened her, the school administration refused to remove him from her class. They only
removed him after a State of Tennessee liaison required them to. Further, she stated, the
school required that she call the student’s father, and he berated her when she did so. The
Defendant also blamed her childhood for her failure to report. She recounted that her father
was an alcoholic and abusive father. She said she had also previously been raped when she
was fourteen years old.

        The Defendant denied that she gave C.B. a birthday card or $100 for his birthday. She
said that C.B. came to her and told her that she was going to buy him an Xbox for his
graduation. He gave her money that he had saved and told her that he expected her to buy
the rest and to also pay for the service agreement. She said the only time she sent him text
messages was to find out what he had been saying about her, because she had heard rumors
that she knew originated with him.

       The Defendant conceded that she had, in fact, told Kim Meadows that she wanted to
separate from her husband, but she explained her husband never knew she felt this way. She
said she and her husband had an argument at the time she said this to Meadows. She said,
however, she never intended to divorce him.

        The Defendant denied ever engaging in any sexual act with B.B. She explained that
his allegation could not be true because her daughters rode a school bus from their school to
her school and arrived at her school everyday around 3:20 p.m., shortly after school was
dismissed for the day. The Defendant also denied putting a picture of B.B. on her computer
at school, saying that the computer was not password-protected and anyone could have
placed the picture there. She asserted B.B. himself placed his own picture on her computer
when he acted as her teacher’s aide.

        The Defendant discussed the events of September 23, 2008, saying that B.B. texted
her in the morning telling her he would be late for class. She assumed that he meant he was
in the building, either using the restroom or getting a snack from the vending machine. She,
therefore, marked him present and sent her attendance record to the administration office.
When he did not show by the end of class, she made herself a note to go to the attendance
clerk to correct the error. Before she could go to the office, the attendance clerk called her


                                             -11-
and asked about the error. This was when, she said, she sent the text to B.B. that said,
“Where the heck are you?” The Defendant said that when Assistant Principal Venable told
her that the police wanted to see her and Officer Martin would drive her there, Venable
specifically told her that she could not take anything with her to the police department. This
was why, the Defendant said, she gave her phone to a student to give to Meadows to hold for
her.

       The Defendant disputed the phone records, which indicated that she texted J.H. with
frequency. She also disputed that she ever spoke with J.H. on the phone and said that she did
not associate the number J.H. said belonged to him with J.H. She associated that number
with one of two girls, one of whom may have been J.H.’s girlfriend. She denied knowing
that he had her phone number associated with the name “Baby doll” in his contacts on his
phone, and she denied that she had his phone number in her cell phone at all.

       On cross-examination, the Defendant conceded that after the sexual incident with C.B.
she did not ask that he be removed as her teacher’s aide. She agreed that she sent him
eighteen text messages between 12:24 p.m., after this incident occurred, and 3:00 p.m. The
Defendant conceded that she sent messages to C.B. via the social Internet site Facebook. On
August 5, 2008, in one of these messages she wrote the following:

       Hey, I was just checking out Derek [Meadow’s] page and saw you listed. Just
       taking a chance you will respond this way since you can’t answer a text
       because of your girlfriend. Hope everything is good and you’re still planning
       on going to Austin Peay. Talk to you soon, hopefully.

On September 21, 2008, two days before she was arrested, the Defendant sent another
message to C.B. through Facebook that stated:

       Please explain to me why I can be friends on here with all of your friends and
       not you. I’m surprised they actually sent requests. Lennon started this. LOL.
       The decision is yours, but I promise to only send you messages, not wall posts.
       LOL.

C.B. responded, “Send me another request. You can be my friend. LOL.” Shortly
thereafter, the Defendant again sendt a message to C.B., which stated:

       You are such a goof. I wasn’t mad. I was just wondering. You still owe me.
       When are you going to pay up? LOL.

Later the same day she wrote:

                                             -12-
       What have you told all your friends about us? Just curious. One of them, not
       Derek this time, is hitting on me. Besides Lennon, do they know we are still
       friends and talk?

        In rebuttal, the State recalled Robin Venable, the assistant principal, and she testified
about the incident involving the Defendant and a student who was removed from her class.
She said that Principal Gideon made the decision to remove the student and that there was
no involvement from the State of Tennessee educational system. Further, she said that her
records indicated that the student never threatened the Defendant, and the Defendant made
no mention of this in her written report. The decision to remove the student from the
classroom was made because the Defendant responded to the student’s disruptive behavior
in class by calling the student a “liar” and an “ass.” Assistant Principal Venable also testified
that she never told the Defendant that she could not take anything with her to the police
department.

        Based upon this evidence, the jury found the Defendant guilty of two counts of
statutory rape by an authority figure, both against C.B., and it acquitted her of the four counts
of statutory rape by an authority figure that stemmed from her interactions with B.B. and J.H.


                             B. Facts Presented at Sentencing

       The trial court held a sentencing hearing wherein it explained that the Defendant had
been convicted of two counts of statutory rape by an authority figure, and, as a Range I
offender, her sentencing range was between three and six years on each count. Probation,
the court explained, was not allowed for a conviction of this offense.

        The following testimony was presented at the hearing: Benny Bills, the Director of
Sumner County Schools, testified that the school system trains teachers to not text message
students unless it is school-related or an emergency. The school system trains teachers to
“maintain a professional relationship between the teacher . . . and the students.” Bills
testified that cases such as the Defendant’s, which involve inappropriate behavior with a
student, disrupt school instruction and create bad publicity for the individual school and the
school system itself. The Defendant, he said, had been terminated from the school system.

        Principal Gideon testified that during teacher training each year teachers are cautioned
about social networking and text messaging between students and teachers. Further, each
year, they discuss with teachers inappropriate contact with students. He said that there was
no policy against teachers exchanging text messages with students but that they emphasized
maintaining a professional relationship with the students. He said he stressed to teachers to

                                              -13-
never be alone in a classroom with a student of the opposite sex and to never write or text
anything that they did not want to defend in a court of law.

       Principal Gideon testified that the Defendant’s crime had been a “big distraction” that
had taken focus away from their school’s main purpose of educating children. He said it had
been an “embarrassment” and had been difficult for the faculty and staff because of the
association they had with the Defendant. He said every time he went to meetings he was
asked about the trial when the topic of discussion should be focused on how to make the high
school better. On cross-examination, Principal Gideon agreed the Defendant had never been
reprimanded during her tenure as a teacher.

       Rich Haglund, General Counsel for the State Board of Education, testified that,
between 2005 and 2009, seventy-eight teachers across the State of Tennessee had their
licenses suspended or revoked for an inappropriate relationship with a student. Of those
seventy-eight, fifty-four involved some type of touching between teachers and students.

       Todd Hodgken, J.H.’s step-grandfather, testified that he purchased J.H.’s cell phone
for him. Hodgken confirmed that the number that J.H. gave to police in this case as
belonging to him was, in fact, the number of the cell phone that he purchased for J.H.

        Yevette Groft testified that she had six children, three of whom had attended the high
school where the Defendant taught. She said that her youngest, Obadiah, was a sixteen-year-
old junior at the time of sentencing. The Defendant was one of his teachers during his
freshman year. Groft testified she spoke to Principal Gideon about the Defendant’s behavior,
which she found inappropriate. She recalled an incident where, on the night of school
registration, she went into the auditorium and heard a female voice “squeal” her son’s name
from across the room. She saw the Defendant approach her son and say “I’m not supposed
to but” and then hug him. She learned the Defendant had asked Obadiah to be her teacher’s
aide, but that he declined. Groft testified that two weeks later the Defendant pulled up beside
her while the two were driving, rolled down the passenger’s window of her car, and spoke
to her son in a “high-pitched” and “squealing” voice. Groft was surprised to find it was an
adult in the car rather than an adolescent girl. Groft found these interactions “very
inappropriate” and told her son that she would have a “problem” with him ever having the
Defendant as a teacher again. Groft identified a letter that she wrote to Principal Gideon
expressing her concern about the Defendant’s behavior, which was dated September 26,
2008.

       The State entered a journal found in the Defendant’s closet at school. The entries
contained in the journal were written by her former students. One entry read:



                                             -14-
       Sexy Sandra: I had fun in your class. It was pretty awesome at times. Stay
       cool for all your other students to come. Don’t forget me, Wade and Daniel.
       I think you are possibly the most awesome teacher I’ve ever had since the
       fourth grade. I appreciate you letting me talk about you (and smack your butt).
       I hope to see you some next year when I’m a big sophomore. Well, stay cool
       and kinky. It was nice getting to know every inch of you. Tap that ass later,

Another entry read:

       Sandy, you are so sexy. I enjoyed looking at your butt. It is so nice. I also
       enjoyed all them dates we went on. They were just fun – let’s say fun. Call
       me.

A third entry read:

       Mrs. Binkley, hey sexy. This has been the best math class I have ever had.
       Who knew math could be so fun. I’ve never had a teacher as cool as you.
       You’re just fine – one of the kids. I want to thank you for all the times you
       took time out and listened to me. You really made me feel better when I quit
       football. I’m sorry about not riding with you at the carnival. I was seriously
       going to ride with you. You better keep all the gifts I gave you because they’re
       all from my heart. I really love you and if you and Doug separate I will be
       ready to take his spot. I will miss you over the summer.

         Amanda B., C.B. and B.B.’s stepmother, testified about the impact that the
Defendant’s behavior and the resulting trial had on her family. She said she had to explain
sex to her youngest child, who was only eight years old, because he got in a fight at school
after another child called C.B. a rapist. Amanda B. said that, while her son C.B. was the
victim, she felt like he was the defendant because she kept having to defend his name as he
was repeatedly called a rapist. Because of this event, her sons had been interrogated, forced
to sit in court, not allowed to talk to their parents, and endured all that went along with this
trial. Before this, C.B. was an honor student and had done well in school. Now, he was
withdrawn, and she opined that this would affect his future relationships. Amanda B.
testified that she and her husband had suffered financial loss as a result of having to be
present for court on so many occasions.

        C.B. testified that, at the time of sentencing, he was nineteen years old and still living
in the area. He said that, even after the trial, the Defendant continued to call him a “rapist.”
He submitted a victim impact statement in which he stated that since the time that this case
became publicized by the media his life had changed drastically. He woke up every morning

                                               -15-
with a new stress brought upon by fear of being punished for what had happened on public
property. He said that, when the word “rape” became public, he became “weary” and had
the feeling of his “stomach [being turned] upside down” because people now associate his
name with “the world’s most horrid crime.” C.B. said he felt “ashamed” and was
“intimidated by people in public,” wondering what they were thinking. All this, while
knowing that he was innocent of rape. C.B. expressed sympathy for his brother, B.B., who
had his credibility “trash[ed].” He said he and his brother were telling the truth.

       In his impact statement, C.B. discussed how difficult it had been to have his and his
brother’s names associated with “sex” and for them both to be ridiculed. C.B. said the
Defendant’s actions have affected his relationship with his girlfriend and those related to her.
He said he felt placed in a “new lower class of people, one that isn’t understood by others
who are on the outside.” C.B. felt “down more than up” and wondered if he could “ever
possibly become something someone would actually want to strive to be.”

       C.B. said that, after the Defendant accused him of raping her, he did not want to
“show his face” in places where there were people who knew both of them because he was
scared about what they may think. He said he “never felt as free as I once did” and only went
to school, his job, and home. C.B. said he often thought about questions like “What about
my high school reunion? Will this ever go away? Could people ever look at me different?
Did I ruin a family? Why rape? What would this be like if genders were reversed? Does her
husband want me dead? How many guys has she been with? Do I have an STD?”

        C.B. said his family had also been affected. His youngest brother had gotten into a
fight at school for defending C.B.’s name. C.B. said he wondered what his father, who was
very important to him, thought about this situation. C.B. said his parents stuck by him even
though he had been labeled a rapist. Then he said, “I cannot think of a word that I would
rather bury than that, completely making it no longer exist.”

       C.B. said this case had “lower[ed] his self-esteem” and had gotten in the way of him
“living.” He had been confronted at his place of employment about this case, which made
him embarrassed and ashamed.

         C.B. said that after irreplaceable harm to his reputation and such a long and drawn out
trial, he felt the Defendant should serve the maximum sentence. He felt this was not a harsh
punishment because the Defendant’s actions did not start with him but had begun well before
him.

        After reading his victim impact statement aloud at the sentencing hearing, C.B.
testified about an incident that occurred before the charges in this case were filed. He said

                                              -16-
that he, B.B., Derek Meadows, and Lennon Brooks were trying to get some alcohol. They
called the Defendant and asked her to purchase them“Sparks,” an energy drink mixed with
alcohol. They requested four six-packs, meaning twenty-four drinks. The Defendant met
them in Franklin, Kentucky, close to where the Defendant lived, with four cases, or forty-
eight drinks. Because it was so expensive, they asked if they could keep only the twenty-four
and she could return the rest. The Defendant agreed and returned the remainder of the
alcohol to the store. C.B. said that the Defendant purchased alcohol for them on multiple
other occasions.

       Derek Meadows and Lennon Brooks testified and confirmed recalling a time when
the Defendant purchased alcohol for them, C.B., and B.B. They said the Defendant told the
boys that she was going to a Wal-Mart in Franklin, Kentucky. They agreed to meet her there
but, when they arrived, the Defendant told them that Franklin was a “dry” county. The
Defendant and the four boys went to the state line at the edge of Portland. The Defendant
went into a bar beside “Jim’s Place” and bought the boys Sparks, which was an alcoholic
energy drink. She purchased more than they wanted, so they bought from her what they
wanted. Meadows assumed the Defendant returned the remainder of the alcohol. On cross-
examination, Meadows recalled one other incident when the Defendant purchased alcohol
for C.B. and him. He said that he and C.B. were together and that the Defendant took C.B.
back to C.B.’s house. On the way, the Defendant purchased alcohol for the boys.

       The Defendant called Dr. Sandra Phillips, who testified that she first met the
Defendant in 2001, when the Defendant had been married three years and had twin girls.
The Defendant indicated that she had been depressed for about two years and that she
thought her depression may be related to her hormones. The Defendant said she felt
emotional distance from her mother and also said she had difficulty dealing with the
declining health of her grandfather. The Defendant described her childhood to Dr. Phillips,
saying that she witnessed her father beating her mother almost every day. The Defendant
reported that her father had beaten her some, until her grandfather threatened to kill him if
he ever touched the Defendant or her brothers again. At the time, the Defendant, who Dr.
Phillips diagnosed as clinically depressed, had problems with anxiety and suicidal thoughts.

        Dr. Phillips said she saw the Defendant eleven times in 2001, and once a month for
the first six months of 2002. The Defendant progressed and, ultimately, the two terminated
the Defendant’s therapy.

      After the Defendant’s arrest, Dr. Phillips again began treating the Defendant, who
became clinically depressed, requiring medication. She said the Defendant worried about
what would become of her family and how her children might be affected if she received a
long prison term. Dr. Phillips opined that the Defendant was at a much lower “risk to

                                            -17-
offend” then other defendants convicted of sexual crimes with whom the doctor had worked.
She said the Defendant “understands that she put herself in a dangerous situation with a
young man. She’s questioned herself about allowing herself to get as close as she did to
young people.”

       On cross-examination, Dr. Phillips testified that the Defendant has maintained that
C.B. raped her.

      The Defendant’s daughters testified on her behalf. They spoke of missing their
mother, who would do their hair for them and sit with them on the couch. The Defendant’s
daughters testified that they are lonely without her.

       Based upon this evidence, the trial court sentenced the Defendant to six years for each
of convictions. It then ordered that the sentences run consecutively, for a total effective
sentence of twelve years in prison, to be served at thirty percent.

       The Defendant read the following statement of allocution:

       First, I want to say I’m truly sorry for the harm caused to [C.B.’s family], the
       county school system, my family, and the lives of those that have been affected
       by this case.

               As I sit here today incarcerated, I have to believe that something good
       can come of this. I believe that none of this has surprised God as He knew all
       my days before any of them came to be. Although I recognize I cannot go
       back in time and change any of the decisions I made, I can use my future for
       good. I can and will use my skills while incarcerated to help others learn so
       that I can say that my time in here is beneficial to others, and that I may make
       the best that I can out of a terrible situation.

              I can assure this Court and all concerned that I have learned great
       lessons in the past 18 months . . . lessons that will ensure my continual good
       and lawful behavior, both now and in the future. I hope the Court will
       recognize that I have a strong and supportive family, a husband and children
       that need me and a long history of good and lawful behavior, such that I’m not
       a risk to the community and that I am a good candidate for future lawful
       conduct and for sentencing alternatives to incarceration. Although I recognize
       that I will likely spend some time in jail, I vow to do that time with good
       behavior and a view to the future not looking to the past.



                                             -18-
              I can only hope this court will show leniency on me and that I may
       return soon to my husband and children who desperately need me. In any
       event, I trust that God will use this for His glory.

The trial court then sentenced the Defendant. The trial court applied enhancement factors
(7), that the Defendant committed this offense for her own sexual gratification; and (15), that
she committed this offense on the grounds or facilities of a school. T.C.A. § 40-35-114(7),
(15). The trial court also found that two mitigating factors applied: factor (1), that the crime
neither caused nor threatened serious bodily injury; and factor (13), the catch-all provision,
based upon her lack of criminal record and supportive family. T.C.A. § 40-35-113(1), (13).
After considering all the applicable statutory considerations, the trial court sentenced the
Defendant as a Range I offender to six years for each of her convictions, and it ordered the
sentences to be served consecutively, for a total effective sentence of twelve years, to be
served at thirty percent.

                                         II. Analysis

       On appeal, the Defendant contends that the trial court erred: (1) when it excluded
testimony from her expert witness; and (2) when it improperly sentenced her to the maximum
sentence within her range and improperly imposed consecutive sentences.

                               A. Expert Witness Testimony

       The Defendant contends the trial court erred when it refused to allow Dr. Sandra
Phillips to testify during her trial. The Defendant asserts that she was not offering Dr.
Phillips’s testimony to bolster her own credibility but, instead, to explain to the jury why a
rape victim might not resist during a rape. The State counters that the trial court properly
excluded the testimony because the testimony was not relevant unless considered in light of
the victim’s testimony. The State explains that the Defendant had testified at trial that she
did not report the rape because she wanted to bury it and move on with her life, and Dr.
Phillips’s proposed testimony was going to be that, generally speaking, some rape victims
do not report crimes for various reasons. Therefore, Dr. Phillips’s testimony would directly
bolster the Defendant’s story. Further, the State asserts that Dr. Phillips’s testimony did not
constitute that of an expert because it was not scientific in nature.

        Before trial, it became apparent that the Defendant intended to allege that C.B. had
raped her, but that she had not reported this sexual assault. She blamed her failure to report
the rape on the fact that she had been the victim of a previous rape. The Defendant sought
to offer the testimony of an expert, Dr. Sandra Phillips, to explain “why a rape victim might
not report and why a rape victim might not fight back.” The State filed a motion in limine

                                              -19-
to exclude such testimony. A hearing was conducted during the trial, but outside the
presence of the jury. The Defendant’s attorneys told the court that they did not intend to
“relate” Dr. Phillips testimony “in any way back to the [D]efendant” but that they proposed
to offer her testimony “to help assist the jury in understanding why a rape victim might or
might not do something.” The trial court found that this testimony was being offered to show
that the Defendant did not report the rape based upon a mental condition, that being
emotional trauma from a previous alleged rape. Further, it found that the testimony was
being offered to bolster the Defendant’s credibility. Therefore, the court concluded, the
testimony was inadmissible consistent with State v. Ballard, 855 S.W.2d 557 (Tenn. 1993).

        In an offer of proof made after the trial court’s ruling, Dr. Phillips testified that she
had worked with “many hundreds” of rape victims throughout the course of her thirty-three
year career. She described most of the victims as going through two early stages after the
rape, the first being “absolute complete shock,” and the next being a period of denial.
Victims, she said, often attempt to maintain control over their environment and hide their
experience out of shame and fear of being blamed. Dr. Phillips testified that a 2006
Department of Justice study reported that only one in five victims report rape. The study
cited three main reasons for the failure to report: (1) fear of retaliation from the rapist; (2)
feeling ashamed; and (3) feeling embarrassed or that it was not a police matter. About a
victim’s failure to fight off her attacker, Dr. Phillips testified that fear may prohibit a victim
from fighting and that a woman’s passivity did not imply her consent.

      After Dr. Phillips’s testimony, the trial court reiterated its finding that the testimony
was too speculative and was inadmissible.

        Determinations regarding the admissibility of expert testimony are left to the sound
discretion of the trial court. Ballard, 855 S.W.2d at 562. On appeal, our standard of review
is whether the trial court abused its discretion by allowing the expert testimony. Before
reversing the trial court’s determination, we must determine that the record shows that the
trial court “applied an incorrect legal standard, or reached a decision which is against logic
or reasoning that caused an injustice to the party complaining.” State v. Shirley, 6 S.W.3d
243, 247 (Tenn. 1999); State v. Shuck, 953 S.W.2d 662, 669 (Tenn. 1997).

      The rules that govern the admissibility of such evidence are Tennessee Rules of
Evidence 702 and 703. Rule 702 provides:

       If scientific, technical, or other specialized knowledge will substantially assist
       the trier of fact to understand the evidence or to determine a fact in issue, a
       witness qualified as an expert by knowledge, skill, experience, training, or
       education may testify in the form of an opinion or otherwise.

                                              -20-
Rule 703 provides:

       The facts or data in the particular case upon which an expert bases an opinion
       or inference may be those perceived by or made known to the expert at or
       before the hearing. If of a type reasonably relied upon by experts in the
       particular field in forming opinions or inferences upon the subject, the facts or
       data need not be admissible in evidence. The court shall disallow testimony
       in the form of an opinion or inference if the underlying facts or data indicate
       lack of trustworthiness.

In addition to complying with Rules 702 and 703, the evidence must be relevant under Rule
401. McDaniel, 955 S.W.2d at 264 n.8. Therefore, the trial court must “determine that the
expert testimony is reliable in that the evidence will substantially assist the trier of fact to
determine a fact in issue and that the underlying facts and data appear to be trustworthy.”
Brown, 181 S.W.3d at 274.

        Tennessee Rule of Evidence 702 is more stringent than its federal counterpart, in that
it requires the expert testimony to “substantially assist the trier of fact,” while the federal rule
requires only that the testimony “assist the trier of fact.” Tenn. R. Evid. 702 (emphasis
added); Fed. R. Evid. 702 (emphasis added); see State v. Coley, 32 S.W.3d 831, 834 (Tenn.
2000); McDaniel v. CSX Transp., Inc., 955 S.W.2d 257, 264 (Tenn. 1997). “This distinction
indicates that the probative force of the testimony must be stronger before it is admitted in
Tennessee .” McDaniel, 955 S.W.2d at 264. Also, Tennessee Rule of Evidence 703 states
that “[t]he court shall disallow testimony in the form of an opinion or inference if the
underlying facts or data indicate lack of trustworthiness.” There is no such restriction on
expert testimony under the federal rule. See Fed. R. Evid. 703; McDaniel, 955 S.W.2d at
264-65.

       In Ballard, the defendant appealed his conviction based upon the trial court’s
admission of expert testimony that his victim exhibited symptoms of post-traumatic
syndrome. 855 S.W.2d at 560. In that case, the expert had testified that each of the victims,
who the expert interviewed and considered separately, exhibited symptoms of post-traumatic
syndrome brought upon by the precipitating event of the defendant’s sexual abuse. The
Court, agreeing that the doctor was qualified as an expert, determined that “the testimony
must be evaluated in terms of its probative value versus its prejudicial effect.” The Court
explained:

             In the context of a criminal trial, expert scientific testimony solicits the
       danger of undue prejudice or confusing the issues or misleading the jury
       because of its aura of special reliability and trustworthiness. United States v.

                                               -21-
       Green, 548 F.2d 1261 (6th Cir. 1977). This “special aura” of expert scientific
       testimony, especially testimony concerning personality profiles of sexually
       abused children, may lead a jury to abandon its responsibility as fact finder and
       adopt the judgment of the expert. Such evidence carries strong potential to
       prejudice a defendant’s cause by encouraging a jury to conclude that because
       the children have been identified by an expert to exhibit behavior consistent
       with post-traumatic stress syndrome, brought on by sexual abuse, then it is
       more likely that the defendant committed the crime. Testimony that children
       exhibit symptoms or characteristics of post-traumatic stress syndrome should
       not suffice to confirm the fact of sexual abuse. The symptoms of the syndrome
       are “not like a fingerprint in that it can clearly identify the perpetrator of a
       crime.” Mitchell v. Commonwealth, 777 S.W.2d 930, 932 (Ky. 1989). Expert
       testimony of this type invades the province of the jury to decide on the
       credibility of witnesses.

              We are also troubled by the accuracy and reliability of expert testimony
       involving the emotional and psychological characteristics of sexually abused
       children. When expert testimony involves a novel kind of scientific basis that
       has not received judicial approval, a court must first determine whether the
       basis upon which the testimony is built is reliable enough to assist the jury to
       reach an accurate result. The State advanced no evidence at trial that the facts
       underlying [the doctor’s expert] testimony were of a type reasonably relied on
       by experts in the particular field, Tenn. R. Evid. 703, or that it is possible to
       make a statement that sexually abused children will exhibit the same
       characteristics or traits.

Id. at 561-62 (some citations omitted). The Court ultimately concluded that the trial court
abused its discretion when it allowed this testimony, and it reversed the defendant’s
conviction.

       In the case under submission, we agree with the trial court that Ballard controls the
admissibility of the testimony at issue. The State prosecuted the Defendant on charges of
statutory rape by an authority figure. The Defendant admitted that she and the victim
engaged in sexual activity, but she alleged that the victim had raped her. She sought to
introduce expert testimony about why a victim of rape might not fight back and might not
report. We first conclude that the expert’s proposed testimony was speculative in nature
because it was too generic. See id. at 562. Further, the proposed testimony was not reliable
enough to “substantially assist” a jury in an inquiry of whether the crime of rape had taken
place. See Tenn. R. Evid. 702; Ballard, 855 S.W.2d at 562.



                                             -22-
        Finally, Dr. Phillips’s proposed testimony was the type of expert testimony that would
invade the province of the jury to determine the credibility of witnesses. Ballard, 855
S.W.2d at 561. The jury in this case had to determine whether C.B.’s account of the sexual
encounter in the volleyball office was more credible than the Defendant’s account of the
same encounter. The Defendant’s account included that she did not fight C.B. during the
rape and that she did not report the rape. Allowing an expert to testify about why some rape
victims do not fight their assailants and why some rape victims do not report a rape would
directly bolster the Defendant’s testimony. Therefore, this proposed testimony falls squarely
into the type that Ballard instructs is inadmissible. The Defendant is not, therefore, entitled
to relief on this issue.

                                       B. Sentencing

       The Defendant contends that the trial court erred when it sentenced her to the
maximum sentence within her range and when it ordered her sentences to run consecutively
to each other. When a defendant challenges the length, range, or manner of service of a
sentence, this Court must conduct a de novo review on the record with a presumption that
“the determinations made by the court from which the appeal is taken are correct.” T.C.A.
§ 40-35-401(d) (2006). This presumption, however, is conditioned upon the affirmative
showing in the record that the trial court properly sentenced the defendant. State v. Ashby,
823 S.W.2d 166, 169 (Tenn. 1991). As the Sentencing Commission Comments to this
section note, the burden is on the appealing party to show that the sentencing is improper.
T.C.A. § 40-35-401, Sentencing Comm’n Cmts. If the trial court followed the statutory
sentencing procedure, made findings of facts which are adequately supported in the record,
and gave due consideration to the factors and principles relevant to sentencing under the
1989 Sentencing Act, we may not disturb the sentence even if a different result was
preferred. T.C.A. § 40-35-103 (2006), State v. Ross, 49 S.W.3d 833, 847 (Tenn. 2001). The
presumption does not apply to the legal conclusions reached by the trial court in sentencing
a defendant or to the determinations made by the trial court that are predicated upon
uncontroverted facts. State v. Dean, 76 S.W.3d 352, 377 (Tenn. Crim. App. 2001); State v.
Butler, 900 S.W.2d 305, 311 (Tenn. Crim. App. 1994); State v. Smith, 891 S.W.2d 922, 929
(Tenn. Crim. App. 1994). In the event the record fails to demonstrate the required
consideration by the trial court, appellate review of the sentence is purely de novo. Ashby,
823 S.W.2d at 169.

       In conducting a de novo review of a sentence, we must consider: (1) the evidence, if
any, received at the trial and the sentencing hearing; (2) the presentence report; (3) the
principles of sentencing and arguments as to sentencing alternatives; (4) the nature and
characteristics of the criminal conduct involved; (5) evidence and information offered by the
parties on the mitigating and enhancement factors set out in Tennessee Code Annotated

                                             -23-
sections 40-35-113 and -114; (6) any statistical information provided by the administrative
office of the courts as to sentencing practices for similar offenses in Tennessee; and (7) any
statement the defendant made in the defendant’s own behalf about sentencing. See T.C.A.
§ 40-35-210 (2006); State v. Taylor, 63 S.W.3d 400, 411 (Tenn. Crim. App. 2001).

       The Criminal Sentencing Act of 1989 and its amendments describe the process for
determining the appropriate length of a defendant’s sentence. Under the Act, a trial court
may impose a sentence within the applicable range as long as the imposed sentence is
consistent with the Act’s purposes and principles. T.C.A. § 40-35-210(c)(2) and (d) (2006);
see State v. Carter, 254 S.W.3d 335, 343 (Tenn. 2008). Tennessee Code Annotated section
40-35-102 enumerates principles for a trial court to consider when determining whether a
sentence promotes justice. Those factors are as follows:

       (1) Every defendant shall be punished by the imposition of a sentence justly
       deserved in relation to the seriousness of the offense;

       (2) This chapter is to assure fair and consistent treatment of all defendants by
       eliminating unjustified disparity in sentencing and providing a fair sense of
       predictability of the criminal law and its sanctions;

       (3) Punishment shall be imposed to prevent crime and promote respect for the
       law by:

              (A) Providing an effective general deterrent to those likely to
              violate the criminal laws of this state;
              (B) Restraining defendants with a lengthy history of criminal
              conduct;
              (C) Encouraging effective rehabilitation of those defendants,
              where reasonably feasible, by promoting the use of alternative
              sentencing and correctional programs that elicit voluntary
              cooperation of defendants; and
              (D) Encouraging restitution to victims where appropriate;

       (4) Sentencing should exclude all considerations respecting race, gender,
       creed, religion, national origin and social status of the individual;

       (5) In recognition that state prison capacities and the funds to build and
       maintain them are limited, convicted felons committing the most severe
       offenses, possessing criminal histories evincing a clear disregard for the laws
       and morals of society and evincing failure of past efforts at rehabilitation shall

                                              -24-
       be given first priority regarding sentencing involving incarceration; and

              ....

T.C.A. 40-35-102.

       Significantly, the 2005 amendments deleted as grounds for appeal a claim that the trial
court did not weigh properly the enhancement and mitigating factors. See State v. Carter,
254 S.W.3d 335, 344 (Tenn. 2008) (citing 2005 Tenn. Pub. Acts ch. 353, §§ 8, 9). Rather,
a defendant may now appeal on the basis (among others) that the sentence “is excessive
under the sentencing considerations set out in §§ 40-35-102 and 40-35-210.” T.C.A. § 40-
35-401(b)(2) (2006).

                                   1. Length of Sentence

       The Defendant does not dispute the trial court’s application of two enhancement
factors but states that the trial court erred when it disregarded the conclusion in the
psychosexual report that the Defendant had a good potential for rehabilitation. Further, the
Defendant states that the trial court erred when it disagreed with the medical expert testimony
that she had a good potential for rehabilitation.

       It is apparent from the record that the trial court thoroughly reviewed the relevant
statutory principles. It stated:

       So in determining the appropriate sentence for these offenses I’ve considered
       the evidence presented at the trial and at the sentencing hearing, the
       presentence report, the principles of sentencing, arguments made as to
       sentencing alternatives, the nature and characteristics of the criminal conduct
       involved, the evidence and information offered by the parties on the mitigating
       and enhancement factors.

               I’ve also considered the statistical information provided by the state in
       this case involving two exhibits. I’ve considered the allocation statement that
       the [D]efendant made today, and I’ve considered her potential for
       rehabilitation or treatment and I have also read and re-read and re-read this
       psychosexual report.

Further, the trial court properly applied two enhancement factors, which the Defendant does
not contest on appeal. In finding those enhancement factors, the trial court stated:



                                             -25-
        I do find and I think it’s agreed here that Number 7, the offense
involved a victim and was committed to gratify the defendant’s desire for
pleasure or excitement. I find overwhelmingly that this is an enhance[ment]
factor that needs to be applied in determining the range of sentence. And . .
. I think it’s appropriate that I set the outline here of this case by setting out
factors here that show this crime involved a victim and was committed to
gratify the [D]efendant’s desire for pleasure or excitement.

       The victim spent one and a half hours every school day with the
[D]efendant from January until this incident occurred. He was her teacher’s
aide. He sent a picture to her with his shirt off. And she told a teacher,
Barbara Dorris, how hot he looked when he didn’t have a shirt on, and she also
noted that the [D]efendant would talk about C.[B.] frequently.

        Lennon Brooks testified that the victim got suggestive text messages
from the [D]efendant. Robin Venable, the assistant principle, mentioned to
Deputy Scott Martin about how they looked walking together. And Martin
testified he never saw a teacher and student walk like that side by side,
[D]efendant and victim. He testified that it just didn’t look right, and he
brought . . . it to the attention of Ms. Venable.

        841 text messages between [the Defendant] and this student, back and
forth, either before or after the sex.

        Kim Meadows testified that this was a flirtatious relationship. Both the
[D]efendant and the [student] were equally flirtatious. The [D]efendant gave
gifts to the victim: a birthday present, $100; a graduation present, Xbox 360
Elite.

        There’s testimony about the sexual or the marriage relationship that
came out during the course of this trial. To the victim the [D]efendant said
that their marriage was going through hard times. There could be a divorce.
Now, this is to a 17-year-old student. . . . [S]he said to [B.B], a 16-year-old
student that there were problems with her husband. And, lastly, to a lifelong
close friend, Kim Meadows, she stated around March of 2008 that she was
going to separate from her husband but will wait until the girls’ birthday.
Now, is there any significance in the fact that this sexual event occurred during
this period of time?

       This psychosexual [report] reveals that the [D]efendant was sexually

                                      -26-
       active since the 11th grade, high school, [and in] college and she said that prior
       to the alleged incident in the school she and her husband had not been active
       sexually. Is there any significance to what happened.

               After having oral intercourse and sex with the victim in March, she had
       breast augmentation surgery in June of 2008. Now, after she says she was
       raped and after all this occurs, she has breast augmentation surgery, and after
       having oral sex and intercourse with the victim in March, she showed the
       victim her breasts at her home in the summer of 2008. They kissed; she had
       oral sex on him; he couldn’t get aroused. He went to the children’s room to
       try that and he still couldn’t get aroused. They tried to have intercourse in her
       home, and he could not get aroused.

              Now, is that the kind of thing a 17-year-old student is going to make
       up? That’s reality. He could not get aroused because he was concerned about
       being in that house, thinking about the children, their bedroom and so forth.
       And she said because there would be no intercourse that he owed her one.
       Two days before her arrest on September 28th , 2007, on her website to [C.B.]
       she said, you owe me one.

              Now, another enhancement factor applies, Enhancement Factor No. 15.
       The [D]efendant committed the offense on the grounds or facilities of a pre-
       kindergarten through grade 12 public or private institution of learning when
       minors were present. Oral sex and sexual intercourse at Portland High School
       during school hours, pitiful.

The trial court also applied two mitigating factors: factor (1), that the crime neither caused
nor threatened serious bodily injury; and factor (13), the catch-all provision, based upon her
lack of criminal record and supportive family. T.C.A. § 40-35-113(1), (13).

        Before determining the Defendant’s length of sentence, the trial court went through
the principles to be considered by a trial court in the determination of an appropriate
sentence. See T.C.A. § 40-35-102. About whether the sentence was justly deserved, he
stated that the need to protect children in school existed without regard to whether “they’re
17 or 7.” He also stated that the Defendant was eighteen years older than the victim and that
she had crossed the “line of authority between a teacher and a student, a line of character, a
line of respect.” The trial court stated that the Defendant had “obliterated the time-honored
line between student and teacher.” He said to her, “You followed with actions of
self–gratification, pleasure, and sexual activity.” The trial court then addressed the second
principle, that the punishment be sufficient to prevent crime and to promote respect for the

                                              -27-
law: “I can’t state enough that there is a tremendous deterrent effect involved in preventing
oral sex and sexual intercourse by a teacher and a student in school during school hours.”
The trial court noted that there were other cases pending before it that involved similar
conduct by teachers. Finally, the trial court considered the [D]efendant’s potential for
rehabilitation. When considering this principle, the trial court stated:

       There’s been a lot said about that today, and there’s a lot of common sense to
       be applied, I think. We’ve got people with . . . Ph.D. degrees, kind of telling
       us the potential for rehabilitations. But I want to state that I’ve been here and
       I’ve observed every witness at trial, including the [D]efendant, and I have
       observed every witness at the sentence hearing. And sometimes it’s hard to
       understand as a professional the dynamics of life. And [the expert witness Dr.
       Phillips] . . . has helped us numerous times in numerous ways [but] she only
       heard what [the Defendant] told her.

               Now then we get to the conclusion reached by the physiological
       evaluation, which was made an exhibit. And this was what this professional
       stated, “In light of all the evidence that I have heard and seen, the [D]efendant
       exercised poor judgment, failed to maintain appropriate boundaries – that’s a
       good theory – which lead to vulnerable situations with students, particularly
       due to recent changes in schools’ attitude toward the degree of involvement
       that teachers have with students’ personal lives in order to detect signs of
       emotional problems.

              ....

              [T]he report said: Her offense is more consistent with that of a
       professional who engages in sexual activity with a client than that of a
       pedophile who preys on children.

              And that comes from the mouth of someone who has no understanding
       of a sacred relationship between a teacher and a [student], the dynamics of
       abuse and life. I reject that. That is not accurate.

              ....

              We’ve become a society of rationalizers. How can one be rehabilitated
       from oral sex, sexual intercourse with a student during school hours without
       grasping and acknowledging the truth? Without truth you can’t have justice.
       Without truth you can’t have rehabilitation. If somebody is not going to take

                                             -28-
       responsibility for their action, I don’t see how they can be amenable to
       treatment.

              The truth has been very clear to me and to this jury, something that the
       [D]efendant has not embraced and she stands for what is untrue. You must
       accept that your yes should be a yes and your no should be a no; your word
       should be your bond. You don’t rationalize by saying I misspoke, I exercised
       poor judgment, I misrepresented it by rationalizing, minimizing or spinning or
       anything else. You face up to it.

              So I don’t see any evidence here of potential for rehabilitation other
       than the fact that she’s got a clear criminal history. The facts show there is
       something missing with [the Defendant]. She reaches out, she grooms students
       to a point to where sexual activity occurs, and then she continues that
       grooming by gifts and other things to promote that relationship. And that is
       the way I see it, and I see that she does not embrace the truth.

The trial court then sentenced the Defendant to the maximum within her range, six years, for
each of her two convictions.

        On appeal, the Defendant contends that the trial court erred when it rejected the
conclusions of Dr. Phillips and Dr. Montgomery, the doctor who completed the psychosexual
evaluation. We cannot agree. First, this was only one consideration taken into account by
the trial court when it set the Defendant’s sentence at the maximum within her range, and the
other considerations articulated by the trial court on the record fully support the trial court’s
decision. Further, as the trial court noted, the testimony from Dr. Phillips and the
psychosexual evaluation took into account only the information provided to them by the
Defendant when coming to their conclusions. The trial court, however, took into account all
the information it gleaned from the trial testimony and the evidence presented. It was,
therefore, in a better position to determine the Defendant’s potential for rehabilitation. This
Court has previously stated that a defendant’s lack of candor or truthfulness was germane to
his rehabilitation potential. State v. Zeolia, 928 S.W.2d 457, 463 (Tenn. Crim. App. 1996).
As noted by the trial court, the Defendant in this case maintains that the victim raped her
despite the great weight of the evidence against this allegation and the jury’s rejection of her
allegation. The trial court properly sentenced the Defendant to the maximum within her
range, and she is not entitled to relief on this issue.

                                 2. Alignment of Sentences

       The Defendant next contends that the trial court erred when it ordered consecutive

                                              -29-
sentences. She asserts that the trial court improperly based its decision upon the fact that she
was convicted of two or more statutory offenses involving sexual abuse of a minor,
considering the relationship between the defendant and the victim, the time span of the
defendant’s undetected sexual activity, the nature and scope of the sexual acts and the extent
of the residual, and the physical and mental damage to the victim. See T.C.A. § 40-35-
115(b)(5). She notes that, while she was convicted of two or more statutory offenses
involving the sexual abuse of a minor, they both occurred during one incident, so this
provision should not apply. The State counters that the trial court properly ordered
consecutive sentences based upon this finding.

        If an offender meets one or more statutory criteria in Tennessee Code Annotated
section 40-35-115, whether he or she should be sentenced consecutively or concurrently is
within the sound discretion of the trial court. State v. James, 688 S.W.2d 463, 465 (Tenn.
Crim. App. 1984). A court may order multiple sentences to run consecutively if it finds, by
a preponderance of the evidence, that at least one of seven factors exists. T.C.A. §
40–35–115(b)(1)-(7). In addition to these criteria, consecutive sentencing is subject to the
general sentencing principle that the length of a sentence should be “justly deserved in
relation to the seriousness of the offense” and “no greater than that deserved for the offense
committed.” T.C.A. § 40-35-102(1), 103(2); see also State v. Imfeld, 70 S.W .3d 698, 708
(Tenn. 2002). Rule 32(c) of the Tennessee Rules of Criminal Procedure instructs a trial court
to explicitly recite on the judgment its reasons for imposing a consecutive sentence.

         The sentencing criteria used by the trial court in this case is factor (5), which allows
a trial court to order consecutive sentencing if:

       The defendant is convicted of two (2) or more statutory offenses involving
       sexual abuse of a minor with consideration of the aggravating circumstances
       arising from the relationship between the defendant and victim or victims, the
       time span of defendant’s undetected sexual activity, the nature and scope of the
       sexual acts and the extent of the residual, physical and mental damage to the
       victim or victims; . . . .

T.C.A. § 40-35-115(5).

      In the case under submission, when the trial court ordered the Defendant to serve
consecutive sentences, it stated:

       Now, the issue of consecutive sentencing, I must find by a preponderance of
       the evidence under 40-35-115(b)(5) the following factors. Number one, the
       defendant is convicted of two or more statutory offenses involving sexual

                                              -30-
abuse of a minor. It doesn’t say during a period of time span, how long. There
is nothing other than two or more statutory offenses involving sexual abuse of
a minor.

       Count one, she was convicted of statutory rape by an authority figure,
oral sex. Count two, statutory rape by an authority figure, sexual intercourse.
The first element is met.

       Number two, with consideration of the aggravated circumstances
arising from the relationship between the defendant and the victim. I’ve
touched on that, and there’s nothing more sacred than a relationship between
a school teacher and her student aide during the time that person is a student.
That goes without any further commentary.

        The next thing, the time span of the defendant’s undetected sexual
activity. I disagree with [the Defendant’s attorney], [when he says that] the act
was never proven, the Robertson County [act that occurred at the Defendant’s
home]. I sat here and listened to the testimony, and I saw [C.B.] testify from
the beginning to the end. I saw the [D]efendant testify from beginning to end.
And [C.B.] is credible, believable, honest and tries to answer the questions.
[The Defendant] did not.

       I find that from March 2008 until September 23rd, 2008, that that was
a period of time here for the undetected sexual activity. Without a doubt it
would have continued if the [D]efendant had not been arrested. She was on
the prowl, grooming [C.B.], following up, you owe me one.

       The nature and scope of the sexual acts from school to home involved
oral sex, intercourse, mutual fondling, oral sex again, attempted sexual
intercourse. That’s the scope and nature of her sexual acts.

        And the aggravating circumstances arising from the extent of the
residual, physical and mental damage to the victim, I was . . . a little bit
surprised today with something that I never even considered. And to be honest
with you, I didn’t know whether or not this element would apply under these
circumstances, but this case is very unusual and . . . today’s testimony helped
me see that in that the victim in ths particular case has been called a rapist, and
this situation grew like a fire out of control in California in the City of Portland
and it couldn’t be put out.



                                       -31-
              The effect, the residual effect of the physical, mental damage to the
       victim here is within the limits of this particular requirement by a
       preponderance of the evidence. He said today, (as read): Ever since the
       Binkley case hit the news and the press, my life has changed drastically. I
       woke up every morning with a new stress. The stress was brought on by the
       feeling of getting in trouble for what had happened on public property.

             (As read): It wasn’t until the word “rape” came up that I became very
       weary. It was a feeling that turned my stomach upside down, people thinking
       me, [C.B.], was being accused of the world’s most horrid crime. I have never
       thought something so horrible could happen to someone so innocent.

The trial court went on to read more from C.B.’s statement about the negative impact this
case, and the Defendant’s allegation that he raped her, had had on himself and his family.
The trial court concluded:

               I find by a preponderance of the evidence that the residual mental effect
       on this victim here is great. The effect of the turn-around allegation of rape
       here is something I really didn’t consider fully until today, and that has had an
       immense, and absolutely immense effect on the victim and the victim’s family,
       and it will be a long time before they ever, if they ever, recover from that.

               So I find that each and every element that I’ve outlined has been
       satisfied. I also find that in this particular case that the imposition of
       consecutive sentences should not be routinely imposed. It’s something that I
       didn’t consider in this case. I have followed the law and the evidence in
       making this decision.

               The aggregate maximum of consecutive terms must be reasonably
       related to the severity of the offenses included. I cannot state in human words
       the severity of the offenses committed in Portland High School. . . . I cannot,
       as a human, state the deterrent effect on other teachers in this world that we
       live in today keeping their hands off our students. I find that the aggregate
       maximum of consecutive terms is related to the severity of the offenses
       involved in this particular case.

        In appealing this ruling by the trial court, the Defendant asserts first that Tennessee
Code Annotated section 40-35-115(b)(5) should not apply to her sentences because there was
no “period of undetected sexual activity” as it all occurred on one day. She further asserts
that there was no proof that the victim suffered any residual mental damage. She next asserts

                                             -32-
that her sentence is not the least severe measure necessary to achieve the purposes for which
the sentence is imposed. This Court has not previously addressed whether the provision in
Tennessee Code Annotated section 40-35-115(b)(5) requires that the two or more statutory
offenses involving sexual abuse of a minor must occur during distinct sexual encounters.
When interpreting a statute, we are guided by its plain language. State v. Mallard, 40 S.W.3d
473, 480 (Tenn. 2001). Here, the plain language of the statute does not distinguish between
convictions for multiple sex acts occurring during one sexual encounter and multiple sex acts
occurring during multiple sexual encounters. We, therefore, conclude that this statutory
provision is properly applicable in a case such as this, where the Defendant was convicted
for performing oral sex on a minor and then engaging in sexual intercourse with him.

       Further, the trial court clearly and thoroughly reviewed all of the applicable provisions
as required by Tennessee Code Annotated section 40-35-115(b)(5), and the evidence does
not preponderate against its findings. Contrary to the Defendant’s assertion on appeal that
there was no period of undetected sexual activity, the trial court found that she had engaged
in communication with C.B. for a lengthy period, enticed him to her home for a second
sexual encounter, performed upon him oral sex, and then, because he was unable to complete
sexual intercourse with her, told him he “owed” her one. Her Facebook communication
confirms that she, in fact, reminded him that he “owed” her one. The trial court found that
the Defendant would have continued sexual activity with C.B. but for her arrest.

        We further conclude, as did the trial court, that the evidence clearly supports that the
victim suffers from residual mental damage as a result of the Defendant’s actions. See
T.C.A. § 40-35-115(5). The Defendant groomed and cultivated a relationship with the
victim. She sent him sexually charged texts, discussed his sexual attractiveness with her
peers, and she made sexual advances towards him. Her behavior culminated with her
performing oral sex upon him and then engaging in sexual activity with him. After being
caught, she alleged he raped her. The rape allegation was rejected by both the jury and the
trial court. C.B. testified about how this case had impacted him. He admitted that he had
wanted to have sex with the Defendant but agreed that doing so changed things for him for
the worse. He went on to talk about the severely negative impact the Defendant’s false
accusation of rape had upon his life. The trial court did not err when it found that this
criterion described withing Tennessee Code Annotated section 40-35-115(5) weighed in
favor of consecutive sentencing.

       Finally, we address whether the effective twelve year sentence is reasonably related
to the severity of her offenses and whether it was the least severe measure necessary to
achieve the purposes for which the sentence is imposed. After reviewing cases involving
similar crimes, we conclude that the Defendant’s sentence is not out of line with the
sentences imposed in those cases. State v. Julie Petty, No. M2008-02732-CCA-R3-CD, 2010

                                              -33-
WL 2432010, at *1 (Tenn. Crim. App., at Nashville, June 10, 2010) (defendant, who was a
teacher, pled guilty to one count of sexual battery by an authority figure, a Class C felony,
and received a sentence of four years); State v. David E. Offutt, No.
M2007-02728-CCA-R3-CD, 2009 WL 2567870, at *1 (Tenn. Crim. App., at Nashville, Aug.
20, 2009) (after the defendant was convicted of three counts of attempted rape, a Class B
felony and two counts of sexual battery by an authority figure, a Class C felony, the trial
court imposed consecutive six-year sentences for each attempted rape conviction and
consecutive five-year sentences for each sexual battery by an authority figure conviction then
ordered each group of sentences to be served concurrently, for a total effective sentence of
eighteen years), perm. app. denied (Tenn. Mar. 1, 2010); State v. Peggy Dale Hall, No.
M2005-02782-CCA-R3-CD, 2006 WL 2682726, at *1 (Tenn. Crim. App., at Nashville, Sept.
19, 2006) (defendant pled guilty to four counts of statutory rape, a Class E felony, sentences
of two years each, all ordered to run consecutively for a total effective sentence of eight
years), perm. app. denied (Tenn. Jan. 29, 2007); State v. Ricky Grover Aaron, No.
M2002-02288-CCA-R3-CD, 2004 WL 1533825, at *1 (defendant convicted of especially
aggravated sexual exploitation of a minor, a ClassB felony, and false imprisonment, a Class
A misdemeanor, and received a sentence of eleven years), perm. app. denied (Tenn. May 2,
2005).

        Further, as articulated eloquently by the trial court, the severity of this offense
supports the Defendant’s sentence. C.B. was a student in a school where the Defendant was
his teacher. Teachers are charged with the well-being of their students. The Defendant
engaged in sending a great number of text messages to C.B., seeking him out before and after
the sexual encounter via phone and Facebook, buying him gifts, telling him he “owed” her
another sexual encounter. This type of behavior simply cannot be tolerated. The Defendant
further compounded her crime by then damaging the victim’s reputation and ability to freely
live his life by alleging he raped her. We agree with the trial court that this weighs heavily
in favor of consecutive sentencing. She is not entitled to relief on this issue.

                                      II. Conclusion

        After a thorough review of the record and the applicable law, we conclude that the
trial court properly excluded the expert testimony offered by Dr. Phillips and also properly
sentenced the Defendant. As such, we affirm the trial court’s judgments.

                                                    _________________________________
                                                    ROBERT W. WEDEMEYER, JUDGE




                                             -34-